DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed January 22nd, 2021 have been entered. Claims 1-6,10-11,13-14,17, 20-23, and 26 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification Objection, Claim Objection, and with the entry of Examiner's Amendment as set forth below every 112(a) Rejection set forth in the Non-Final Office Action mailed November 17th, 2020 and are hereby withdrawn in light of their correction. With Entry of the Examiner's Amendment as set forth below, the claims are further in condition for allowance as will be set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan Sworen on March 3rd, 2021.
The application has been amended as follows: 
“a deployable step connected to the interior support frame via an arm [[rotatably]] affixed to the interior support frame,” in claim 1, second limitation;
“wherein transitioning to the stored configuration, the second section [[rotates]] moves about the interior support frame.” in claim 1, final limitation;
“The step system of claim 1, wherein the interior support frame comprises a circular cross section [[to allow the second section to rotate therearound]].” In claim 20; 
“…wherein the deployable step assembly 120 is connected to an interior support frame 220 via an arm 240 [[rotatably]] affixed to the interior support frame 220.” In the newly amended paragraph proceeding paragraph 19 (See Amendments to the Specification received January 22nd, 2021) in the second sentence thereof; and
“…wherein transitioning to the stored configuration, the second section [[rotates]] moves about the interior support frame 220.” In the newly amended paragraph proceeding paragraph 19 (See Amendments to the Specification received January 22nd, 2021) in the final sentence thereof
Response to Arguments
Applicant’s arguments, see Applicant's Remarks (See section VI, pages 14-15), filed January 22nd, 2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 Rejections of November 17th, 2021 has been withdrawn. Further, applicant’s inclusion of newly amended paragraph proceeding paragraph 19 (see ‘Amendments to the Specification’ filed January 21, 2021) resolves all matters of Specification objections originally asserted on November 17th, 2021 and are hereby withdrawn in light of their inclusion in the Specification.
Further, the entry of Examiners amendment above renders applicant’s arguments under 112(a) moot, and the Rejections directed thereto are hereafter withdrawn in light of the subject matter being appropriately removed from the disclosure. In light thereof and matters proceeding, the claims are in condition for allowance as set forth below.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-6,10-11,13-14,17, 20-23, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
an upper frame for supporting a patient thereon and a lower frame, wherein the lower frame comprises a pair of cross members each extending between a pair of wheels; a deployable step assembly secured to the lower frame, wherein the deployable step assembly comprises an interior support frame, a deployable step connected to the interior support frame via an arm affixed to the interior support frame; the interior support frame forming a closed tubular loop that extends along each edge of the upper frame, wherein the interior support frame is oriented on a horizontal plane relative to a ground surface: wherein a perimeter of the interior support frame is entirely positioned within the boundary of the pair of cross members... wherein the interior support frame is centrally positioned beneath the patient support member and raised above the lower frame; wherein the deployable step assembly is movable between a deployed configuration and a stored configuration; wherein the deployed configuration, the deployable step and the first section are horizontal and the second section is positioned at a decline away from the interior support frame such that the deployable step is lower than the interior support frame; wherein the stored configuration, the deployable step is substantially vertical and parallel to the first and second section of the arm.
	While Lagassey possess a particular framework that has wheels, cross members between the pair of wheels, and a deployable step assembly, the interior support frame is not present, is not located entirely above the lower support frame, and is not positioned entirely within the boundary of the pair of cross members, and further does not articulate the deployable step with first and second arm sections that achieve orientations both substantially vertical and horizontal when stored and deployed respectively with further relation to a second arm that is vertical and positioned at a decline away so that the step is lower than the interior support frame in the stored and deployed configuration respectively. It is considered by the examiner that to incorporate the teachings of Weiler would be too 
	While Goodwin avails a patient support with wheels and a deployable step, Goodwin lacks a deployable step with first and second arm sections that achieve the configurations and relationship between the sections as applicant claims. However, Weiler could be more predictably incorporated into Goodwin since they both utilized unfurling, deploying steps on vehicular bodies that a person may stand upon. However, Goodwin still lacked considerable limitations on the specificity of the frame (notably, that it was tubular, that there was a lower frame with an interior support frame higher thereover, cross members between the wheels, and the interior support frame positioned within the boundaries of the pair of cross members. Notably, Propst does propose a tubular frame work configuration that would still avail articulation of the step assembly therearound as Goodwin and Weiler relied upon. However, Prospt still lacked the interior support frame positioned within the boundaries of the pair of cross members. No stronger art could be located as to a particular framework that would satisfy the limitations of applicant’s claims while countenancing or synergizing with the combination of Goodwin and Weiler. There would necessitate further modification on Propst which would become impermissible hindsight to achieve applicant’s invention.
	It is concluded that the combination and limitation of applicant’s invention are considerable enough to overcome the best prior art at the conclusion of examination and would necessitate considerable modifications with primary and modifying references to attain applicant’s invention otherwise. No other art could be located that supplied the deficiencies previously noted concerning the features asserted by applicant, nor did they prove eminently configurable/combinable in light of the modes of operation of the art, where combinations thereof would become unpredictable in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/15/2021